PER CURIAM.
Joe David Barnard appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Barnard v. Greenville Family Court, No. CA-03-3427-8-20BI (D.S.C. Nov. 26, 2003). We deny Barnard’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED